United States Court of Appeals
                                                                                           Fifth Circuit

                                                                                        FILED
                     IN THE UNITED STATES COURT OF APPEALS                          February 1, 2006
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                          Charles R. Fulbruge III
                                                                                        Clerk
                                      No. 04-11042
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
    v.
PARIS D ST JOHN
                        Defendant - Appellant

                           ---------------------
           Appeal from the United States District Court for the
                    Northern District of Texas, Dallas
                                3:03-CR-442
                           ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that Appellee’s unopposed motion to vacate the

sentence is GRANTED.




       IT IS FURTHER ORDERED that Appellee’s unopposed motion to

remand case to the district court for resentencing is GRANTED.




       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.